DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  
Page 9, line 1 recites “label 15 in FIG. 1C”; the examiner suggests changing to “label 15 in FIG. 1D”.
Appropriate correction is required.

Claim Objections
Claims 1-7, 11-12, and 20 are objected to because of the following informalities:  
(1) Regarding claim 1:
The examiner suggests changing line 5 to: “monitoring, at the receiving position, the data to be transmitted sent by a data sending”.
(2) Regarding claim 7:
The examiner suggests changing line 5 to: “determining a data transmission beam corresponding to the data to be transmitted with a”.
(3) Regarding claim 11:
The examiner suggests changing lines 4-5 to:
the corresponding transmission beam, a synchronous block signal at a first position for sending the synchronous block signal in the target sending position;”.
The examiner suggests changing line 8 to:
“synchronous block signal at another target sending positions; and “.
(4) Regarding claim 20:
Line 4 recites “the synchronous block signal”; there is a lack of antecedent basis, the examiner suggests changing to “a synchronous block signal”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Geng et al. (US 2019/0223043 A1).

A method for selecting a beam, applied to a data receiving terminal, and comprising: 
determining receiving positions for monitoring data to be transmitted within a set transmission period (step 1001 in figure 5, The base station sends measurement configuration information to the terminal, measurement configuration information may include one or a combination of several of the following information: information about a beam measurement set including one or more beam reference signals, a measurement set measurement period, an active set measurement period, beam configuration information, information about a first threshold used to determine a beam active set, and information about a second threshold used to determine an optimal candidate beam para. 0155-0156); 
monitoring, at the receiving positions, data to be transmitted sent by a data sending terminal using different beams, wherein the data to be transmitted is able to indicate a transmission beam corresponding to the data (Step 1002: The base station sends a beam reference signal to the terminal, the beam measurement set may include all beams or some beams in a particular cell or all beams or some beams in a plurality of cells of beam reference signals. The beam configuration information may include one or a combination of several of the following information: beam identifier information (beam identities or beam indexes) of one or more beams, a reference signal (RS), time-frequency resource information, and antenna port information, 0158-0158): and 
determining an optimal transmission beam based on monitoring results (Step 1004: The terminal determines an active set in the measurement set based on the first 
(2) Regarding claim 15:
Geng discloses a device (terminal 210 as shown in figure 14) for selecting a beam, applied to a data receiving terminal, and comprising: a processor; memory for storing processor-executable instructions (processor 211, memory 214 as shown in figure 14, para. 0228); wherein the processor is configured to:
determining receiving positions for monitoring data to be transmitted within a set transmission period (step 1001 in figure 5, The base station sends measurement configuration information to the terminal, measurement configuration information may include one or a combination of several of the following information: information about a beam measurement set including one or more beam reference signals, a measurement set measurement period, an active set measurement period, beam configuration information, information about a first threshold used to determine a beam active set, and information about a second threshold used to determine an optimal candidate beam para. 0155-0156); 
monitoring, at the receiving positions, data to be transmitted sent by a data sending terminal using different beams, wherein the data to be transmitted is able to indicate a transmission beam corresponding to the data (Step 1002: The base station beam identifier information (beam identities or beam indexes) of one or more beams, a reference signal (RS), time-frequency resource information, and antenna port information, 0158-0158): and 
determining an optimal transmission beam based on monitoring results (Step 1004: The terminal determines an active set in the measurement set based on the first measurement result, and measures each beam in the active set, to obtain a second measurement result, the terminal detects and measures each beam in the beam active set based on the active set measurement period, and selects one or more beams from the beams based on a measurement result and the second threshold. For example, the terminal selects one or more optimal beams based on the threshold in the measurement configuration (or a preset quantity of reported beams), para. 0163-0164).
(3) Regarding claim 7:
Geng further discloses the determining the optimal transmission beam based on the monitoring results comprising: 
determining a data transmission beam corresponding to data to be transmitted with a highest receiving quality as the optimal transmission beam (the terminal selects one or more optimal beams based on the threshold in the measurement configuration (or a preset quantity of reported beams), para. 0164).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al. (US 220/0213978 A1).
(1) Regarding claim 1:
Iyer discloses a method for selecting a beam, applied to a data receiving terminal, and comprising: 
determining receiving positions (monitoring occasion) for monitoring data to be transmitted within a set transmission period (based on the one or more updated RRCs, the UE may determine one or more updated monitoring occasions for CORESET (PDCCH or DCI) for one or more beams, para. 0082); 
monitoring, at the receiving positions, data to be transmitted sent by a data sending terminal using different beams (UE monitors using the updated monitoring occasion(s) from a base station for the control resources set (CORESET), para. 0082), 
Iyer fails to explicitly disclose determining an optimal transmission beam based on monitoring results.
However, Iyer discloses in figure 2 with an example when beam 201 is dropped and beam 203 is configured for the UE, the PDCCH signaling times for the UE remains the same, but the beam changes to beam 203 in slot #5 and slot #8 of the subsequent frame (Frame #N+1). If semi persistent scheduling is used to schedule resources to a UE and resources are already assigned to the UE for a given frame, when a change in the BPL occurs, the DCI may indicate the updates to the beam. For example, in FIG. 2, the DCI in slot #4 indicates the change to the beam 203 in slot #5 and slot #8 and future frames (para. 0077).  The examiner interprets the update of the beam as the claimed determining an optimal transmission beam from the base station, thus satisfied the claimed limitation for the benefit of enabling UE to ensure DCI reception (para. 0073).
(2) Regarding claim 2:
Iyer further discloses wherein the determining the receiving positions for monitoring the data to be transmitted within the set transmission period comprises: 
receiving a position parameter sent by a base station through radio resource control (RRC) signaling (based on the one or more updated RRCs, the UE may determine one or more updated monitoring occasions for CORESETS for one or more beams comprises DCI, para. 0082), a media access control (MAC) control element (CE) or physical layer signaling: and 
based on the position parameter (time resource or beam pattern for the DCI, para. 0076) (based on the one or more updated RRCs, the UE may determine one or more updated monitoring occasions for CORESETS for one or more beams, para. 0082), or determining a receiving window containing a plurality of receiving positions based on the position parameter.
(3) Regarding claim 3:
Iyer further discloses the determining the receiving positions for monitoring the data to be transmitted within the set transmission period comprises: 
determining a position parameter (RRC) for monitoring the data to be transmitted within the set transmission period based on system agreement (the monitoring occasion, e.g., the beam occurrence pattern and timing of the resources, may be configured through one or more of RRC, MAC CE, and DCI updates, para. 0076; as there is no definition in the specification on “system agreement”; the examiner interprets the configuration by the RRC as the claimed system agreement); and 
determining receiving positions based on the position parameter (time resource or beam pattern for the DCI, para. 0076) (based on the one or more updated RRCs, the UE may determine one or more updated monitoring occasions for CORESETS for one or more beams, para. 0082), or determining a receiving window containing a plurality of receiving positions based on the position parameter.
(4) Regarding claim 4:
Iyer further discloses in response to that the data receiving terminal is a user equipment (UE, para. 0075), 
a synchronous block signal (FIG. 10 illustrates an exemplary Subframe structure with there is a SS block. In this example, slot 2 in subframe 2 doesn't contain SS block and it can be PDSCH, PUSCH, etc. Each SS block may include a transmission that a UE should look for to do its initial synchronization. The typical use for the SS block is each SS block is one beam, para. 0091-0092); or, 
the data to be transmitted is a synchronous block signal, beam indication signaling or a beam indication signal.
(5) Regarding claim 5:
Claim 5 depends on claim 4, and further define the beam indication signal.  However, claim 4 provides an alternative condition for the data to be transmitted is a synchronous block signal or the data to be transmitted is a synchronous block signal, beam indication signaling or a beam indication signal; as claim 4 is rejected for the condition of the data to be transmitted is a synchronous block signal, further definition the beam indication signal or beam indication signaling does not carry patentable weight.
(6) Regarding claim 15:
Iyer discloses a device for selecting a beam, applied to a data receiving terminal, and comprising: 
a processor (processor 118 as shown in figure 25B); 
memory for storing processor-executable instructions (non-removable memory 130 in figure 25B; all of the apparatuses, systems, methods and processes described herein may be embodied in the form of computer executable instructions (e.g., program code) stored on a computer-readable storage medium which instructions, when 
wherein the processor is configured to: 
determine receiving positions (monitoring occasion) for monitoring data to be transmitted within a set transmission period (based on the one or more updated RRCs, the UE may determine one or more updated monitoring occasions for CORESET (PDCCH or DCI) for one or more beams, para. 0082); 
monitor, at the receiving positions, the data to be transmitted sent by a data sending terminal using different beams (UE monitors using the updated monitoring occasion(s) from a base station for the control resources set (CORESET), para. 0082), wherein the data to be transmitted is able to indicate a transmission beam corresponding to the data (DCI is sent on multiple beams for redundancy, i.e., if one beam is blocked another can reach the UE, para. 0081).
Iyer fails to explicitly disclose determining an optimal transmission beam based on monitoring results.
However, Iyer discloses in figure 2 with an example when beam 201 is dropped and beam 203 is configured for the UE, the PDCCH signaling times for the UE remains the same, but the beam changes to beam 203 in slot #5 and slot #8 of the subsequent frame (Frame #N+1). If semi persistent scheduling is used to schedule resources to a UE and resources are already assigned to the UE for a given frame, when a change in the BPL occurs, the DCI may indicate the updates to the beam. For example, in FIG. 2, the DCI in slot #4 indicates the change to the beam 203 in slot #5 and slot #8 and future frames (para. 0077).  The examiner interprets the update of the beam as the claimed 
(7) Regarding claim 16:
Iyer further discloses the processor is further configured to:
receive a position parameter sent by a base station through radio resource control (RRC) signaling (based on the one or more updated RRCs, the UE may determine one or more updated monitoring occasions for CORESETS for one or more beams comprises DCI, para. 0082), a media access control (MAC) control element (CE) or physical layer signaling: and 
determine receiving positions based on the position parameter (time resource or beam pattern for the DCI, para. 0076) (based on the one or more updated RRCs, the UE may determine one or more updated monitoring occasions for CORESETS for one or more beams, para. 0082), or determining a receiving window containing a plurality of receiving positions based on the position parameter.
(8) Regarding claim 18:
Iyer further discloses in response to that the data receiving terminal is a user equipment (UE, para. 0075), 
the data to be transmitted is a synchronous block signal (FIG. 10 illustrates an exemplary Subframe structure with there is a SS block. In this example, slot 2 in subframe 2 doesn't contain SS block and it can be PDSCH, PUSCH, etc. Each SS block may include a transmission that a UE should look for to do its initial synchronization. The typical use for the SS block is each SS block is one beam, para. 0091-0092); or, 

(9) Regarding claim 19:
Claim 19 depends on claim 18, and further define the beam indication signal.  However, claim 18 provides an alternative condition for the data to be transmitted is a synchronous block signal or the data to be transmitted is a synchronous block signal, beam indication signaling or a beam indication signal; as claim 18 is rejected for the condition of the data to be transmitted is a synchronous block signal, further definition the beam indication signal or beam indication signaling does not carry patentable weight; thus claim 19 is rejected.

Allowable Subject Matter
Claims 8-10 and 13-14 are allowed.
Claims 11-12 are objected to for minor informality, but would be allowable if rewritten to overcome the objections.
Claims 6 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The present invention describes a method for selecting a beam, applied to a data sending terminal, and comprising: determining a target sending position for each beam based on a channel state of a channel to be detected and a set position parameter determining a target sending position for each beam based on a channel state of a channel to be detected and a set position with a set transmission period.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 2019/0182682 A1) discloses a method and apparatus for performing random access in wireless communication system supporting beamforming.
Kang et al. (US 2020/0068549 A1) discloses a method for performing beam management in wireless communication system and apparatus therefor.
Seo et al. (US 2019/0306847 A1) discloses a method for transmitting or receiving downlink control information in wireless communication system and device.7
Takahashi et al. (US 2020/0275514 A1) discloses a terminal apparatus, base station apparatus, communication method and integrated circuit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083.  The examiner can normally be reached on M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        8/14/2021